The opinion of the Court was delivered by
Gibson, C. J.
If, as the evidence seems to show, Dimmich had previously agreed to convey to Packer, at a day still to come, a chancellor would refuse to execute the plaintiff’s intermediate purchase, for the reason that no assistance is ever given to one who claims by a contract which originated in a breach of faith. In Cooth v. Jackson, 6 Ves. 17, the agreement grew out of improper disclosures of the contents of depositions taken by commissioners; and Lord Eldon dismissed the bill, though the blame was not imputable to the plaintiff. On the same ground, he refused in Mortlock v. Buller, 10 Ves. 292, to execute a purchase from an agent of trustees at a price so reduced as to involve a breach of the trust. In these instances, he was actuated by considerations of public policy. For a similar reason, specific performance of a contract made with a man when he was intoxicated, was refused in Cragg v. Holme, cited in Cook v. Clayworth, 18 Ves. 14, though the plaintiff had neither contributed to make him drunk, nor taken advantage of his situation when he was so. In Campbell v. Spencer, 2 Bin. 133, this court went, perhaps, still further; and I by no means think it went too far. There was no proof that the defendant was even drunk; but the bargain, which was a very improvident one, was made at early dawn in a course of dram-drinking, at a tavern to which' he had been brought. It is true, the chief justice said he would have felt great difficulty had the case come before him as a chancellor; but that the verdict had strengthened it very much. Now it was actually before him as a chancellor; and that he felt it to be so is evident, from the principles which he propounded in relation to it, and which he stated with the precision of a chancellor. In the progress of equitable administration since that decision, the time has gone by for a party to entrench himself behind what was formerly thought to be the equitable discretion of a jury, or to call it in aid of the supposed feebler power of the court; and there is little doubt that the chief justice would have ruled the cause for' the defendant by a positive direction in the first instance. Rules of equity are not less precise and peremptory than rules of law, nor less a subject of exclusive administration by the court; and a verdict can no more strengthen an equity *379on an appeal by a motion for a new trial, than can a decree by a master of the rolls on an appeal to the chancellor. Yet the position taken by the court ought not to be regarded as a timid one for the time. It only shows from what small beginnings, and with what cautiousness we have wended our way towards a systematic administration of equity. The principle enforced in that case, by whatever means, is identical with the principle of the cases precedently quoted; and I take the opinion of Chief Justice Tilghman to be an authority in point, that a contract to entitle itself to the assistance of a chancellor, must have come from an immaculate source.
Now the plaintiff’s purchase was subsequent to the oral contract with Packer, which, though it could not be specifically enforced by reason of the statute of frauds, was neither illegal nor void, inasmuch as it would have been a sufficient foundation for an action at law to recover damages for a breach of it; and it is decisive against the plaintiff’s title that his purchase was founded, though innocently on his part, in a disregard of it. He was bound to relinquish it the instant he discovered the fact; and to insist on it now, is as bad as to have made it with a knowledge of the circumstances. Even on the broad ground of public policy it ought not to be decreed. From equity he can ask nothing but to be left to his remedy at law; for against a prior bargainee who did no more than pursue a conscious ble and lawful contract to its legal consummation, he has no equity whatever.
The court, however, put the defence mainly on the ground of delay; and it certainly was an impregnable one. During the five years which elapsed betwixt the expiration of the lease to Dimmich’s tenant and the origination of the present suit, the plaintiff was quiescent, while the land rose rapidly in value; and of this quiescence no explanation is given, nor excuse for it offered. Nor did the existence of the outstanding lease justify the discontinuance of the suit brought within the two years it had to run. An action of ejectment employed as a substitute for a bill in equity, as that was, lies whenever a bill would lie, and with tbe same direct or incidental effect. Such an action has, indeed, the integuments of an action, but it has also the bones and articulations of a bill; and a recovery by it has the substantive and essential qualities of a decree. The lease, therefore, would not have been an obstacle to the prosecution of the first ejectment brought, as it was, to assert the plaintiff’s equity while the transaction was fresh; for the court might have protected the lessee’s possession and exemption from costs, by its power over the execution. There was, then, an unanswered delay of seven years during which Packer’s partners in the purchase were paying their contributions to the price. Nor' is that all. The plaintiff’s retention of his deposit left for him by the vendor at his brother’s house, was equivalent to a recovery of it back, and an unqualified act of rescission; for had he not acquiesced *380in the restoration of it, he ought instantly to have tendered the money again to the vendor. These circumstances show, not only backwardness and trifling, but a positive abandonment of the contract; either of which furnishes a decisive answer to a prayer for specific performance.
Judgment affirmed.